Exhibit 10.3

 

AMENDMENT NUMBER TWO

 

TO THE

 

FOOT LOCKER SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

WHEREAS, Foot Locker, Inc. (the “Company”) maintains the Foot Locker
Supplemental Executive Retirement Plan, as amended and restated as of January 1,
2005 (the “Plan”);

 

WHEREAS, pursuant to Section 18(a) of the Plan, the Board of Directors of the
Company (the “Board”) may amend the Plan; and

 

WHEREAS, effective as of February 2, 2014, the Board desires to amend the Plan
to limit the eligibility for post-retirement health benefits to participants
whose participation in the Plan commenced prior to February 2, 2014.

 

NOW, THEREFORE, the Plan is hereby amended, effective as of February 2, 2014, as
follows:

 

The second paragraph of Section 6(a)(i) of the Plan is hereby amended to read as
follows:

 

“Solely with respect to Participants who were Participants in the Plan prior to
February 2, 2014, in the event such Participant becomes entitled to the payment
of an Award under the Plan upon Retirement on or after August 13, 2007, the
Participant shall be entitled to medical and dental insurance benefits
substantially the same as those to which senior executives of the Company are
entitled under the medical and dental plans of the Company applicable to
actively employed senior executives, less any benefits such Participant or his
or her covered dependents may receive from Medicare. The Participant shall be
responsible for the payment of the insurance premiums applicable to actively
employed senior executives, including any subsequent increases in such premiums.
The medical and dental insurance coverage provided for herein shall cease in the
event the Participant engages in Competition during the one-year period
following his Retirement

18



or becomes a participant in a new employer’s medical and dental plan. Any
Participant who was not a Participant in the Plan prior February 2, 2014 shall
not be entitled to the post-Retirement benefits provided for in this paragraph.”

 

IN WITNESS WHEREOF, the Company has caused this amendment to be executed this
31st day of March 2014.

 

    FOOT LOCKER, INC.           By:  /s/ Paulette Alviti

 

    Title: Senior Vice President and
 Chief Human Resources
 Officer

19